Exhibit 10.1


AGREEMENT




This Agreement is made this 12th day of March 2018 between Good Times
Restaurants Inc. (“Good Times”) and Robert J. Stetson and where applicable his
controlled affiliates, and Charles Jobson and where applicable his controlled
affiliates (“Stetson and Jobson”).
 

1.
Amendments.  The Board of Directors of Good Times shall amend the ByLaws of Good
Times to reduce the number of Directors to five to be effective upon the
completion of the fiscal 2017 annual shareholders meeting of Good Times.  No
other change shall be made to the ByLaws prior to such shareholders meeting nor
shall any change to the Articles of Incorporation be recommended for approval at
such shareholders meeting without the consent of Stetson and Jobson. From the
date of execution of this Agreement through May 24, 2018, Good Times agrees that
no individuals (including any individual listed in the second sentence) shall be
added to the Board of Directors to fill any vacancy currently existing on the
Board of Directors.

 

2.
Shareholders Meeting.  The fiscal 2017 annual shareholders meeting of Good Times
shall be held May 24, 2018.  The proxy statement of Good Times for the annual
shareholders meeting shall propose the following persons to be elected as
Directors: Geoffrey Bailey, Boyd Hoback, Robert Stetson, Charles Jobson and
Jason Maceda.  By their execution of this Agreement Stetson and Jobson agree to
vote at the annual shareholders meeting in favor of (i) the foregoing persons as
Directors and the proxy statement of Good Times for the annual shareholders
meeting shall state such agreement, and (ii) and the Company’s Value-for-Value
Option Exchange program unanimously approved by the Board of Directors on
December 8, 2017, and the expansion of the Company’s Omnibus Plan unanimously
approved by the Board of Directors of the Company on January 3, 2018.

 

3.
Committees.  The committees of Good Times Board of Directors and the members
thereof following the 2017 annual shareholders meeting shall consist of the
following:

 
Audit Committee: Jason Maceda, Chairman, and Stetson and Jobson
 
Compensation Committee: Geoffrey Bailey, Chairman, and Stetson and Jobson
 
Geoffrey Bailey shall continue to act as the Chairman of the Board of Directors
until the earlier of (i) the annual shareholders meeting for the 2019 fiscal
year, or (ii) his resignation as such or his removal by a vote of not less than
two-thirds of the members of the Board of Directors.
 

4.
Amendment of Schedule 13D/A and Issuance of Press Release.  Promptly after the
execution of this Agreement:

 

(i)
Stetson and Jobson shall amend their Schedule 13D/A filing to provide that they
are no longer intending to vote for and to solicit proxies to vote for a change
in the composition of the Board of Directors of Good Times from that described
in section 2 above, and in other respects Item 4 of the amendment shall
substantially be in the form attached hereto as Exhibit A; and

 

--------------------------------------------------------------------------------

 

(ii)
Good Times shall issue a press release describing the agreement for the
restructured Board of Directors described in section 2 above and its belief that
the restructured Board of Directors is in the best interests of the shareholders
of Good Times, and in other respects such press release shall substantially be
in the form attached hereto as Exhibit B.

 

(iii)
Good Times shall timely file a form 8-K, reporting on the terms of this
Agreement and on the actions described in subsections (i) and (ii) above.

 

5.
Mutual Release.  Good Times and the present members of the Board of Directors,
on the one hand, and Stetson and Jobson, on the other hand, by their execution
of this Agreement shall release and discharge the other of all claims and
liabilities arising from actions occurring between October 2017 and the date of
this Agreement.

 

6.
Departing Directors.  The departing Directors of the Board of Directors shall
receive the following benefits in recognition of their long services for Good
Times:

 

(i)
Prorated compensation based upon their annual rate of compensation for the
fiscal 2018 year to the date of annual shareholders meeting;

 

(ii)
Restricted stock grants with a trading market value of $20,000, based on the
average closing price of Good Times over the thirty trading days prior to the
date of this Agreement per person assuming that Good Times has achieved its full
bonus target for the 2017 fiscal year; and

 

(iii)
Extension of the period to exercise their non-qualified stock options extending
three years following the fiscal 2017 shareholders meeting.

 

7.
Counterparts.  This Agreement may be executed in counterparts electronically or
by facsimile.


 
[Signatures on following page.]
 
- 2 -

--------------------------------------------------------------------------------

 

   
GOOD TIMES RESTAURANTS INC.
                       
/s/ Geoffrey Bailey
  By:
/s/ Boyd E. Hoback
Geoffrey Bailey
  Name:
Boyd E. Hoback
    Title:
President and CEO
               
/s/ Boyd Hoback
     
Boyd Hoback
                             
/s/ Alan Teran
     
Alan Teran
                             
/s/ Eric Reinhard
     
Eric Reinhard
                             
/s/ Gary Heller
     
Gary Heller
                             
/s/ Robert J. Stetson
     
Robert J. Stetson
                             
/s/ Charles Jobson
     
Charles Jobson
     

 
- 3 -

--------------------------------------------------------------------------------

 
EXHIBIT A


Item 4 of the Schedule 13D is hereby amended by adding the following paragraphs
to the end of such Item:


On [_], Jobson, Stetson, and the Issuer amicably entered into the Settlement
Agreement attached hereto as Exhibit [_] (the “Settlement Agreement”).  Pursuant
to the terms of the Settlement Agreement, Jobson and Stetson have agreed to
cause Delta and REIT to withdraw the Nomination Letter.  In exchange, the Issuer
has agreed to nominate Geoffrey Bailey, Boyd Hobak, Jason Maceda, Stetson and
Jobson for election to the Issuer’s board of directors at the Issuers annual
meeting of stockholders to be held on May 24, 2018.  Jobson and Stetson have
agreed to vote for such persons at such meeting, and intend to cause the
Reporting Persons to do the same. The foregoing description of the Settlement
Agreement does not purport to be complete and is qualified in its entirety by
reference to the Settlement Agreement, as copy of which is attached as Exhibit
[_] hereto, which exhibit is incorporated by reference in its entirety in this
Item 4.


Accordingly, Delta and REIT have withdrawn the Nomination Letter and no longer
intend to solicit proxies for the election of the Nominees. In light of the
execution of the Settlement Agreement, the Reporting Persons look forward to
working constructively with the Issuer and, the case of Jobson and Stetson in
their roles as directors, working together with the other directors to enhance
shareholder value.




A-1

--------------------------------------------------------------------------------

 
EXHIBIT B
 
NEWS RELEASE
For Immediate Release
March 12, 2018
 
 
Nasdaq Capital Markets - GTIM

 
 
Good Times Restaurants, Inc. Announces Agreement with Principal Shareholders and
Former Directors
 
(DENVER, CO) Good Times Restaurants Inc. (Nasdaq: GTIM), operator of Good Times
Burgers & Frozen Custard, a regional quick service restaurant chain focused on
fresh, high quality, all natural products and Bad Daddy’s Burger Bar, a full
service, upscale concept today announced that it has entered into an agreement
with Delta Partners, LP (“Delta Partners”) and REIT Redux LP (“REIT Redux”),
principal shareholders of the Company, and Robert Stetson and Charles Jobson,
former members of the Company’s Board of Directors, whereby the Company will
prior to its 2018 Annual Meeting of Shareholders reduce the number of its
Directors from seven to five and, with the support of Delta Partners and REIT
Redux, nominate for election at the meeting as members of its Board of Directors
Messrs. Stetson and Jobson, the Company’s President and Chief Executive Officer
Boyd Hoback, its Chairman Geoffrey Bailey and Jason Maceda, Senior Vice
President, Baskin-Robbins U.S. and Canada.  Mr. Hoback stated that, “We are
confident that the members of the restructured Board will work together for the
continued long-term enhancement of shareholder value.”
 
About Good Times Restaurants Inc.: Good Times Restaurants Inc. (GTIM) operates
Good Times Burgers & Frozen Custard, a regional chain of quick service
restaurants located primarily in Colorado, in its wholly owned subsidiary, Good
Times Drive Thru Inc.  Good Times provides a menu of high quality all-natural
hamburgers, 100% all-natural chicken tenderloins, fresh frozen custard, natural
cut fries, fresh lemonades and other unique offerings.  Good Times currently
operates and franchises a total of 36 restaurants.
 
GTIM owns, operates, franchises and licenses 27 Bad Daddy’s Burger Bar
restaurants through its wholly-owned subsidiaries.  Bad Daddy’s Burger Bar is a
full service, upscale, “small box” restaurant concept featuring a chef driven
menu of gourmet signature burgers, chopped salads, appetizers and sandwiches
with a full bar and a focus on a selection of craft microbrew beers in a high
energy atmosphere that appeals to a broad consumer base.
 
Good Times Forward Looking Statements: This press release contains forward
looking statements within the meaning of federal securities laws.  The words
“intend,” “may,” “believe,” “will,” “should,” “anticipate,” “expect,” “seek” and
similar expressions are intended to identify forward looking statements.  These
statements involve known and unknown risks, which may cause the Company’s actual
results to differ materially from results expressed or implied by the
forward-looking statements.  These risks include such factors as the uncertain
nature of current restaurant development plans and the ability to implement
those plans and integrate new restaurants, delays in developing and opening new
restaurants because of weather, local permitting or other reasons, increased
competition, cost increases or shortages in raw food products, and other matters
discussed under the “Risk Factors” section of Good Times’ Annual Report on Form
10-K for the fiscal year ended September 26, 2017 filed with the SEC.
 
B-1

--------------------------------------------------------------------------------

 
Although Good Times may from time to time voluntarily update its forward-looking
statements, it disclaims any commitment to do so except as required by
securities laws.
 
GOOD TIMES RESTAURANTS INC INVESTOR RELATIONS CONTACTS:
Boyd E. Hoback, President and CEO, (303) 384-1411
Ryan Zink, Chief Financial Officer (303) 384-1432
Christi Pennington (303) 384-1440


 
B-2

--------------------------------------------------------------------------------

 